Citation Nr: 0718769	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for psychiatric disability and if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  Although the record reflects that the RO has 
determined that new and material evidence has been submitted 
to reopen the appellant's claim, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Board notes that the veteran submitted additional 
evidence directly to the Board in September 2005.  That 
evidence has not been considered by the RO.  However, the 
veteran's representative included a waiver of initial RO 
consideration in an informal hearing presentation; thus, a 
remand is not necessary for this issue.


FINDINGS OF FACT

1.  In an unappealed decision in May 1989, the RO denied the 
veteran's claim to reopen his claim for service connection 
for a psychiatric disorder.

2.  The present request to reopen that claim was received in 
April 2002.  

3.  The evidence received since the May 1989 decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant of the evidence previously of record; and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2006).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

Reopening of a claim for service connection for a psychiatric 
disability was denied in an unappealed RO decision of May 
1989 because new and material evidence had not been 
presented.  The evidence then of record documented the 
presence of paranoid schizophrenia but included no medical 
evidence of this disorder in service or until 1979 and no 
medical evidence linking the disorder to the veteran's 
military service.  The evidence added to the record since the 
May 1989 decision includes an August 2005 letter from Dr. 
R.L. indicating that he had treated the veteran for 
schizophrenia in late 1971 or early 1972 at a VA Hospital.  
An August 2002 letter from Dr. L.M. was also added to the 
record.  In this letter Dr. L.M. opined that the veteran's 
schizophrenia was present during active duty.  The Board 
finds that this letter is new and material because it is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a 
psychiatric disability is granted.


REMAND

The veteran claims that his schizophrenia is related to 
service.  He explains that his training in surveillance 
techniques during service contributed to his disability.  He 
recalls being told during training to be suspicious of 
everything and everyone.  Also, upon discharge, he was told 
that the FBI would be watching him.  As noted above, the 
recent medical opinion by Dr. L.M. supports the proposition 
that the veteran manifested schizophrenia in service; 
however, it does not appear that this opinion was rendered 
after a thorough review of the veteran's pertinent medical 
history, to include the medical history documented in the 
veteran's service medical records.  Therefore, the Board has 
not found the opinion to be adequate for adjudication 
purposes and has determined that the veteran should be 
afforded a VA examination to determine if his psychiatric 
disability is related to service.    

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the disability-rating and effective-date elements 
of the claim in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any pertinent evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine the etiology of 
his current psychiatric disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or greater probability) that the 
appellant's current psychiatric 
disability originated during active duty 
or is otherwise etiologically related to 
service.  

The rationale for each opinion expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's reopened claim 
based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


